Citation Nr: 1139627	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-08 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability rating for hemorrhoids.  

2.  Entitlement to an initial compensable disability rating for degenerative arthritis of the left knee.  

3.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Air Force from June 1992 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board observes that the RO originally characterized the claim of service connection for a right knee disorder as service connection for residuals of a right knee sprain.  However, in light of the evidence submitted in support of his claim, the Board finds that the Veteran's claim should be more broadly characterized as entitlement to service connection for a right knee disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record shows that the Veteran was sent a statement of the case (SOC) with respect to the issues on appeal on January 8, 2008.  The Veteran submitted a VA Form 9 received by the RO on March 14, 2008, more than 60 days after the dated SOC and more than one year after the July 2006 rating decision.  However, the RO accepted the VA Form 9 as being timely under 38 C.F.R. § 20.305.  VA regulations require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by the Department of Veterans Affairs.  38 C.F.R. § 20.305(a).  In calculating this 5-day period, Saturdays, Sundays, and legal holidays will be excluded.  38 C.F.R. § 20.305(b).  In accordance with VA regulations, the Board finds that the March 2008 VA Form 9 was timely filed, as it was received within 60 days of the issuance of the SOC, and that the July 2006 rating decision is on appeal.

The record shows that the July 2006 rating decision also denied the claim for service connection for right Achilles tendonitis.  The Veteran submitted a timely notice of disagreement with respect to the issue and the RO issued a January 2008 SOC.  However, in the VA Form 9, the Veteran indicated that he read the SOC and he was only appealing the issues of entitlement to a compensable disability rating for hemorrhoids and degenerative joint disease of both knees.  The Veteran did not make any contentions regarding his right Achilles tendonitis.  In the August 2011 informal hearing presentation, the Veteran's representative also noted that the issue of service connection for right Achilles tendonitis appeared to be withdrawn and did not list the issue as being on appeal.  Although the Veteran's representative cited the case of Evans v. Shinseki, 24 Vet. App. 292 (2011), which is no longer good law, the Board finds that the VA Form 9 is not ambiguous and that the Veteran only wished to appeal the issues of entitlement to an initial compensable disability rating for hemorrhoids, entitlement to an initial compensable disability rating for degenerative joint disease of the left knee, and service connection for the right knee.  See 38 C.F.R. § 20.101 (2011); see Evans v. Shinseki, 25 Vet. App. 7 (2011).  Thus, the issue of entitlement to service connection for right Achilles tendonitis is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To provide new VA examinations.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Initially, the Board finds that the Veteran should be afforded a new VA examination with respect to his claim for an initial compensable disability rating for hemorrhoids.  The record shows that the Veteran was afforded a general medical examination in April 2006.  The examination report reveals that the Veteran reported flare-ups of hemorrhoids, which consist of about ten days of irritation and pain that occurred about once per month.  On rectal examination, there was no evidence of external hemorrhoids.  The results of a colonoscopy showed that the Veteran had small internal hemorrhoids found during retroflexion.  However, in the March 2008 VA Form 9, the Veteran stated that his hemorrhoids were not flared up during his VA examination and that his flare-ups have become increasingly frequent with external hemorrhoids being irreducible for weeks at a time.  He reported that he had an appointment scheduled with a surgeon regarding removal of his hemorrhoids.  According to the rating criteria, in order to warrant the assignment of a compensable disability rating, the hemorrhoids must be large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  See 38 C.F.R. § 4.114, Diagnostic Code 7336 (2011).  In light of the Veteran's contentions, the Board finds that a more recent VA examination is in order for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected hemorrhoids.  See 38 C.F.R. § 3.159 (2011).  See also Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505- 06 (1998) ('Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.').

In the March 2008 VA Form 9, the Veteran also stated that his left knee was painful and that he has pain on motion.  The April 2006 general medical examination report did not indicate that the Veteran had pain on motion during the range of motion testing.  The Veteran's representative has also requested that a new VA examination be provided to the Veteran.  See informal hearing presentation.  Therefore, the Board finds that a more recent VA examination is in order for the purpose of ascertaining the severity and manifestations of the Veteran's service-connected degenerative arthritis of the left knee.  See 38 C.F.R. § 3.159 (2011); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In this case, the Veteran has not been afforded a VA examination in connection with his claim for service connection for a right knee disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  The record shows that the Veteran has a current disability of the right knee.  The April 2006 general medical examination report reveals an assessment of right knee sprain.  The Veteran has stated that he injured his right knee playing touch football during service and that he has aching pain of the right knee.  The November 1992 service treatment record shows that the Veteran reported trauma to the right femur.  There was tenderness over the knee.  Accordingly, the Board concludes that a VA examination with a nexus opinion is needed regarding a connection, if any, between the Veteran's period of active service and any existing right knee disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 86.

Finally, the Board notes that the Veteran has identified receiving medical treatment that is not associated with the claims file.  Specifically, in the March 2008 VA Form 9, the Veteran stated that he was waiting for an appointment with a colorectal surgeon regarding his service-connected hemorrhoids and that his upcoming appointment was scheduled for May 6, 2008.  In the informal hearing presentation dated in August 2011, the Veteran's representative requested that the Veteran be sent authorization forms to identify medical treatment that he has received regarding the disabilities on appeal.  Therefore, on remand, the Veteran should be provided release forms (VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs) in order for VA to obtain any records that are not associated with the claims file that may be relevant to his appeal.  


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request him to identify any pertinent treatment provider on a provided VA Form 21- 4142, Authorization and Consent to Release Information.  After the Veteran has signed the appropriate release(s), those records should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts, and allowed the opportunity to obtain and submit those records for VA review in accordance with 38 C.F.R. § 3.159(e) (2011).

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected hemorrhoids.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected degenerative arthritis of the left knee.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should identify all current disorders with respect to the Veteran's right knee.  The examiner should indicate whether it is at least as likely as not (50 percent likelihood or greater) that any existing disability is causally or etiologically related to the Veteran's military service as opposed to its being more likely due to some other factor or factors.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After the aforementioned development has been completed, the AMC/RO should readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


